             UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF FLORIDA
                            GAINESVILLE DIVISION


DARRELL SIRMANS,
            Petitioner,
v.                                         Case No. 1:19cv75-MW/GRJ
JUDGE ROBERT P. CATES,


            Defendant.
__________________________/
       ORDER ADOPTING REPORT AND RECOMMENDATION
      This Court has considered, without hearing, the Magistrate Judge’s

Report and Recommendation. ECF No. 4. Upon consideration, no objections

having been filed by the parties,

      IT IS ORDERED:
      The report and recommendation is accepted and adopted as this Court’s

opinion. The Clerk shall enter judgment stating, “Plaintiff’s motion for leave

to proceed as a pauper, ECF No. 2, is GRANTED. This case is DISMISSED

without prejudice to Plaintiff’s right to seek such habeas corpus relief as

may be available.” The Clerk shall close the file.


      SO ORDERED on May 27, 2019.
                                     s/Mark E. Walker               ____
                                     Chief United States District Judge
